DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 3, 4, 6, 10, and 11 have been amended, claims 1-13 remain pending, and claims 12-13 are withdrawn from consideration.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation "a sagittal tension band … in an area of the shoe-upper located above a Calcaneus of the user’s foot" in line(s) 4-6. This limitation encompasses a part (user’s foot) of a human organism by reciting a positive relationship between the shoe and the user’s foot. The examiner suggests that the limitation should be amended to read -- … configured to be located above … --, -- … adapted to be located above … -, or similar language to clarify that no part of a human organism is positively claimed.
Claim 11 recites the limitation "in an area immediately above the Calcaneus of the user’s foot" in line(s) 3. This limitation encompasses a part (user’s foot) of a human organism by reciting a positive relationship between the shoe and the user’s foot. The examiner suggests that the limitation should be amended to read --configured to be in an area immediately above … --, --adapted to be in an area immediately above … -, or similar language to clarify that no part of a human organism is positively claimed.
Claims 2-10 depend from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariacher (EP 1 880 622 A1), herein Mariacher ‘622.
Regarding claim 1, Mariacher ‘622 discloses a climbing shoe comprising: a shoe-upper (vamp 2) shaped to accommodate and cover substantially an area of a whole user's foot; a sole (sole 3) fixed to a bottom of the shoe-upper so as to cover a front part of the bottom of the shoe-upper; and a sagittal tensioning band (binding 8) made of elastic material, which connects a toe of the shoe-upper directly to a rear part of the shoe-upper, in an area of the shoe-upper configured to be above the Calcaneus of the user's foot, passing underneath the sole; wherein the sagittal tensioning band has a monolithic structure and is substantially Y-shaped (wherein the strip includes a central portion along the sole and two branching portions 8”) so as to have a ribbon-like front segment (central portion along the sole) that extends along a tarsus-phalangeal portion of the bottom of the shoe-upper, from the toe of the shoe upper towards the rear part of the shoe upper, while remaining underneath the sole (Fig. 3, 4), and two ribbon-like rear portions (appendixes 8”) that extend obliquely along the two lateral sides of the shoe-upper, starting from a plantar-arch portion of the bottom of the shoe upper and up to reach the rear part of the shoe-upper (as seen in Fig. 3, 4). (paragraphs 0009-0021; Fig. 1, 3, 4).
Mariacher ‘622 does not explicitly disclose that the sole is a polymeric-material, or that the tensioning band is an elastomeric material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sole of a polymeric-material, and the tensioning band of an elastomeric material in order to use materials which are well known in the art for use in shoes and which are inexpensive and long lasting.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, Mariacher ‘622 discloses that the sagittal tensioning band forks substantially at the plantar-arch portion of the bottom of the shoe-upper (Fig. 3, 4).
Regarding claim 3, Mariacher ‘622 discloses that the ribbon-like front segment of the sagittal tensioning band extends along the tarsus-phalangeal portion of the bottom of the shoe-upper while remaining substantially astride the centerline of the tarsus-phalangeal portion of the bottom of the shoe-upper (Fig. 3, 4).
Regarding claim 4, Mariacher ‘622 disclose that the sagittal tensioning band has, at the plantar-arch portion of the bottom, a widened central section (lower central portion and appendixes 8’) from which the ribbon-like front segment and the two ribbon-like rear segments branch off (Fig. 3, 4).
Regarding claim 5, Mariacher ‘622 discloses that the widened central section of the sagittal tensioning band is shaped and dimensioned so as to cover substantially the whole plantar-arch portion of the bottom of the shoe upper (Fig. 3, 4).
Regarding claim 7, Mariacher ‘622 discloses that the shoe additionally comprises a front tensioning band (binding 5), which is substantially U-bent and is firmly fixed to the toe of the shoe-upper so as to surround the front part of the bottom of the shoe-upper, firmly joining the sole (Fig. 3, 4).
Mariacher ‘622 does not explicitly disclose that the tensioning band is an elastomeric material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tensioning band of an elastomeric material in order to use materials which are well known in the art for use in shoes and which are inexpensive and long lasting.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Mariacher ‘622 discloses that the ribbon-like front segment of the sagittal tensioning band engages a corresponding recess or cut-out made in the front tensioning band, so as to remain in direct contact with the shoe-upper (Fig. 3).
Regarding claim 9, Mariacher ‘622 discloses that the recess or cut-out is substantially complementary in shape to that of the end part of the ribbon-like front segment of sagittal tensioning band (Fig. 3).
Regarding claim 10, Mariacher ‘622 discloses a rear protective insert (binding 7), which is shaped substantially like a concave shell, and is firmly fixed to the rear part of the shoe-upper, so as to cover and protect an area immediately proximate to the Calcaneus of the user's foot (Fig. 2, 3).
Mariacher ‘622 discloses that the rear protective insert may be made of rubber (paragraph 0009), but does not explicitly disclose a polymeric-material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the insert of a polymeric-material in order to use materials which are well known in the art for use in shoes and which are inexpensive and long lasting.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Mariacher ‘622 discloses that the distal ends of the two ribbon-like rear portions of the sagittal tensioning band are firmly fixed to the rear protective insert, in an area configured to be immediately above the Calcaneus of the user's foot (Fig. 3).

Claim 6 is free of art rejections but is subject to a 35 U.S.C. 101 rejection and is dependent upon a rejected base claim.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/17/2022, with respect to the 35 U.S.C. 102 rejection of claims 1-7, 10, and 11 under Mariacher (US 9,807,427) have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-7, 10, and 11 has been withdrawn. 
Applicant's further arguments filed 06/17/2022 have been fully considered but they are not persuasive. Applicant argues that the foot tightening forces resulting from the X-shaped tensioning band of Mariacher ‘622 is totally different from the one produced by the Y-shaped tensioning band of claim 1. Specifically, Applicant argues that the binding 8 of Mariacher ‘622 is unable to produce foot tightening forces that are “arranged longitudinally along the tarsus-phalangeal portion of the bottom of the shoe-upper.”
First, claim 1 recites a sagittal tensioning band that “is substantially Y-shaped.” Mariacher ‘622 clearly discloses a substantially Y-shaped tensioning band, wherein the strip includes a central portion along the sole and two branching portions 8”.
Further, the binding 8 clearly extends longitudinally along the tarsus-phalangeal portion of the bottom of the shoe-upper, and therefore is capable of producing foot tightening forces along that area. The fact that it also produces foot tightening forces in other directions and/or areas does negate the portion extending along the tarsus-phalangeal portion of the bottom of the shoe-upper.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the foot tightening forces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, claim 1 merely recites that the sagittal tensioning band “extends along a tarsus-phalangeal portion of the bottom of the shoe-upper,” and makes no mention of foot tightening forces.
Applicant argues that the appendixes 8” of Mariacher ‘622 are located on the inner and outer sides of the shoe upper away from the rear part of the upper. However, inasmuch as Applicant has defined the “rear part of the shoe-upper” within the claims, the appendixes 8” clearly extend to the rear part of the shoe-upper. As seen in Fig. 3 and 4, the appendixes 8” extend at least into the rear third of the upper, and to a location configured to be above the Calcaneus of the user’s foot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732